Citation Nr: 1225604	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, claimed as degenerative joint disease of the knees. 

2.  Entitlement to service connection for a disability of the cervical spine, claimed as degenerative joint disease of the cervical spine. 

3.  Entitlement to an evaluation in excess of 30 percent for right (major) wrist carpal tunnel syndrome with median nerve involvement. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 21, 1984 to August 23, 1984, and from October 1998 to April 2003. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of April 2006 and May 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2010, the Board remanded the claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board remanded the claims.  The Board directed that the Veteran be provided with copies of all pertinent laws and regulations governing the award of service connection on a secondary basis, and a corrected VCAA notice.  There is no indication that this was done.  

The Board directed that the Veteran be afforded an orthopedic examination of his service-connected right wrist carpal tunnel syndrome.  With regard the Veteran's TDIU claim, the Board directed that the examiner should offer an opinion as to whether due solely to the Veteran's service-connected disabilities, he is precluded from all forms of substantially gainful employment consistent with his education and occupational experience.  There is no indication that this was done.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  On remand, the RO/AMC should endeavour to comply with the Board's instructions.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with copies of all pertinent laws and regulations governing the award of service connection on a secondary basis.  The RO/AMC should, additionally, review the Veteran's claims file, and ensure that the Veteran is sent a corrected VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which advises him of the evidence and information necessary to establish entitlement to service connection for chronic disabilities of the knees and cervical spine on both a direct and secondary basis. 

2.  Arrange for the Veteran to undergo an examination to evaluate his service-connected right (major) wrist carpal tunnel syndrome with median nerve involvement.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a)  The examiner should specifically comment regarding the severity of the Veteran's service-connected right wrist carpal tunnel syndrome, to include any and all limitation of motion (e.g., flexion and/or extension) as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy of disuse.  

b)  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected right wrist disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described. 

c)  With regard to the Veteran's claimed total disability rating based upon individual unemployability, the examiner should offer an opinion as to whether due solely to the Veteran's service-connected disabilities, he is precluded from all forms of substantially gainful employment consistent with his education and occupational experience.

3.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

